EXHIBIT 4.1 Purchase Agreement dated April 13, 2011 between Sociedad Contractual Minera Eton Chile (Exeter Resource Corporation) and Anglo American Norte S.A. (formerly Minera Anglo American Chile Limitada and Empresa Mantos Blancos S.A.) The following constitutes a summary of the material terms for the above noted agreement, as derived from the executed Spanish version attached. – Purchase Agreement covers the purchase of 100% the Caspiche property mineral rights (“the Property”) by Exeter Resource Corporation (the “Company”) from Anglo American Norte S.A. (“Anglo”); – The Company exercised its option to acquire a 100% interest in the Property in February 2011; – Anglo is entitled to a 3% net smelter royalty (“NSR”) from production of the Property; – Anglo has the right to buy the Property back by reimbursing certain of the Company’s expenditures incurred on the Property if it is not put into production within 15 years from the date the Company exercised its option; – The Company is required to make advance royalty payments of US$250,000 annually to Anglo until March 31, 2020 and thereafter US$1.0 million annually to Anglo for the period March 31, 2021 to March 31, 2025 or until commencement of commercial production; – If commercial production commences prior to March 31, 2025, the advance royalty payments will cease and NSR will be payable.
